Order unanimously affirmed without costs. Memorandum: Contrary to the contention of defendant Rochester City School District, Supreme Court properly determined based on our decision in Givens v Rochester City School Dist. (262 AD2d 933) that the doctrine of primary assumption of risk is not applicable to this case. As we previously determined, plaintiffs decedent did not assume the risk of her injury as a matter of law (see, Givens v Rochester City School Dist., supra, at 933-934). (Appeal from Order of Supreme Court, Monroe County, Lunn, J. — Reargument.) Present — Pine, J. P., Wisner, Hurlbutt and Kehoe, JJ.